Order entered October 9, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00479-CV

                 IN THE INTEREST OF V.J.M. AND C.M.M., CHILDREN

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-17-20931

                                             ORDER
       The reporter’s record in this appeal is overdue. It was requested on May 6, 2019 and was

due July 24, 2019. When it had not been filed by July 29, 2019, we directed the reporter by

postcard to file the record within thirty days. When the record had not been filed by September

10, 2019, we ordered the reporter to file the record by September 30, 2019 and cautioned that

extensions would be disfavored.

       The appeal cannot proceed without the reporter’s record. Accordingly, we ORDER

Glenda Finkley, Official Court Reporter for the 256th Judicial District Court, to file the reporter’s

record no later than October 21, 2019. We caution Ms. Finkley that failure to comply may

result in the Court taking any necessary steps to ensure the record is filed, including ordering

she not sit as a reporter until she has complied.

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable David

Lopez, Presiding Judge of the 256th Judicial District Court; Ms. Finkley; and, the parties.

                                                       /s/    BILL WHITEHILL
                                                              JUSTICE